      Case 3:17-cr-03748-BEN Document 68 Filed 05/06/21 PageID.576 Page 1 of 1



 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                            Case No.: 3:17-cr-03748-2-BEN
 8                                       Plaintiff,
                                                          ORDER DENYING MOTION FOR
 9   v.                                                   COMPASSIONATE RELEASE
10   JASWANT SINGH GILL,
                                                          [ECF No. 67]
11                                    Defendant.
12         Movant Jaswant Singh Gill has filed a Motion for Compassionate Release pursuant
13   to 18 U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”). ECF No. 67.
14         At this time, the Court recognizes there is no applicable policy statement governing
15   compassionate release motions filed by defendants under the recent amendments to Section
16   3582(c)(1)(A). The Court also recognizes that a district court’s discretion may be
17   informed by U.S.S.G. § 1B1.13, but that it is not binding, and a district court may consider
18   any extraordinary and compelling reason for release that a defendant might raise. United
19   States v. Aruda, __ F.3d __, 2021 WL 1307884 *4 (9th Cir. 2021).
20         In Movant’s case, the reasons offered are not extraordinary and compelling.
21   Moreover, he has only served thirty-two (32) months of a one hundred thirty (130) month
22   sentence after pleading guilty to thirteen counts of 18 U.S.C. § 1343, Wire Fraud. Early
23   release would present a financial danger to the public and fail to act as a deterrent to
24   others, and it would not promote respect for the law. Therefore, the motion is DENIED.
25         IT IS SO ORDERED.
26 Date: May 6, 2021                                  __________________________________
27                                                    HON. ROGER T. BENITEZ
                                                      United States District Judge
28
                                                      1
                                                                                  3:17-cr-03748-2-BEN
